                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA
                                       Plaintiff,
vs.                                                          Case No. 18-mc-218-CM

ADRIANE BROWN,
                                        Defendant.


                                   ORDER TO SHOW CAUSE


         This matter is before the court on the application of the United States (ECF No. 1) for an

order enforcing the Internal Revenue Service summons served on the respondent, Adriane

Brown.

         For good cause shown in the motion, it is ORDERED that the respondent, Adriane

Brown, will appear before the Honorable James P. O'Hara, United States Magistrate Judge, in

Courtroom 223 of the United States Courthouse, 500 State Avenue, Kansas City, Kansas on

January 15, 2019, at 9:00 a.m. to show cause why he should not be compelled to obey the

Internal Revenue Service summons served upon him.

         It is further ORDERED that:

      1. The United States Marshals Service shall serve a copy of this Order, together with the

application and its exhibits (ECF No. 1), in accordance with Rule 4(e) of the Federal Rules of

Civil Procedure, upon respondent within 21 days of the date that this Order is filed or as soon

thereafter as possible.

      2. Proof of any service done pursuant to paragraph 1 shall be filed with the Clerk as soon as

practicable.
   3. Because the file in this case reflects a prima facie showing that the investigation is being

conducted for a legitimate purpose, that the inquiries may be relevant to that purpose, that the

information sought is not already within the Commissioner’s possession, and that the

administrative steps required by the Internal Revenue Code have been substantially followed, the

burden of coming forward has shifted to the respondent to oppose enforcement of the summons.

   4. If the respondent has any defense to present or opposition to the application, such defense

or opposition shall be made in writing and filed with the Clerk and copies served on counsel for

the United States, at least 14 days prior to the date set for the show cause hearing. The United

States may file a reply memorandum to any opposition at least 5 days prior to the date set for the

show cause hearing.

   5. At the show cause hearing, only those issues brought into controversy by the responsive

pleadings and factual allegations supported by testimony, affidavit, or declaration under penalty

of perjury will be considered. Any uncontested allegation in this application will be considered

admitted.

   6. Respondent may notify the Court, in a writing filed with the Clerk and served on counsel

for the United States at the address on the application, at least 14 days prior to the date set for the

show cause hearing, that the respondent has no objection to enforcement of the summons. The

respondent’s appearance at the hearing will then be excused.

   The respondent is hereby notified that a failure to comply with the Order may subject him to

sanctions for contempt of court.

   Dated November 20, 2018, in Kansas City, Kansas.

                                                s/ James P. O=Hara
                                               James P. O=Hara
                                               U.S. Magistrate Judge
